Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see (Remarks, pg. 9-17, filed 05/03/2022, with respect to claims 1-5, 7-8, and 10-12 have been fully considered and are persuasive.  The objection and rejection have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claim 1, the previously applied prior art of Sarnowski (US 20170074454 A1) relied on to reject independent claim 1 represents the closet prior art of record to the claimed invention. Claim 1 has been amended to include the limitation, “said gear train assembly including a cam drive gear slidably- attached to one end of said bracket member and between a first position and a second position; a first gear set engaging said cam drive gear in the first position, said first gear set including a first worm gear positioned perpendicular to said cam drive gear, said first worm gear providing a torque transfer; a second gear set engaging said cam drive gear in the second position, said second gear set including a second worm gear positioned parallel to said cam drive gear, said second worm gear providing a torque transfer and aid cam drive gear with said first gear set in a first position of said selector cam or said second gear set in a second position of said selector cam”. These limitations, in combination with rest of the limitations of claim 1, is not disclosed in Sarnowski, nor does Examiner find any reason to further modify Sarnowski to have these claimed features. For this reason claim 1 is allowed, with the dependent claims allowed by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN KIM NGUYEN whose telephone number is (571)272-9141. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN KIM NGUYEN/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647